Citation Nr: 0529605	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  97-26 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
otomycosis of the left ear with tympanic membrane 
perforation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse in August 1999
Appellant in June 2004


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran had active duty from September 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO, in pertinent 
part, denied the veteran's claim for a compensable evaluation 
for otomycosis of the left ear.

In August 1999, the veteran testified at a personal hearing 
held at the Board in Washington, D.C.; a copy of the hearing 
transcript was placed in the claims file.

The Board subsequently remanded the issue to the RO in 
October 1999.  Following completion of the directives in the 
remand, the RO denied the claim and the case was returned to 
the Board.  

The case was remanded in June 2003, in part, to apprise the 
veteran that the Veterans Law Judge who had presided at the 
August 1999 hearing on this issue had retired and he had the 
right to another hearing by another Veterans Law Judge.  The 
veteran presented testimony at a Travel Board hearing in June 
2004 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript was placed in the claims file.

The case was remanded in December 2004 for further 
development and readjudication.  Most recently, in a 
supplemental statement of the case in July 2005 the RO denied 
the veteran's claim for an increased (compensable) 
evaluation.  The claim has been returned to the Board for 
further appellate review.

At the veteran's hearing in June 2004, he testified that his 
hearing was worse since a VA audiological examination in May 
2001.  The Board finds that this is an inferred claim for an 
increased evaluation for hearing loss and refers it to the 
agency of original jurisdiction for appropriate development. 


FINDINGS OF FACT

1.  The veteran has a perforated tympanic membrane of the 
left ear.

2.  The evidence does not show current left ear otomycosis, 
suppuration or aural polyps.


CONCLUSION OF LAW

The criteria for a compensable rating for otomycosis of the 
left ear have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 4.31, 4.87a, 
Diagnostic Codes 6200, 6211 (1998); 38 C.F.R. §§ 4.31, 4.87, 
Diagnostic Code 6200, 6211 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In February 2001, July 2003, and February 2005 letters, VA 
informed the appellant of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  In addition, the appellant was 
advised, by virtue of a detailed June 1997 statement of the 
case (SOC) and November 2001, January 2003, and July 2005 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that proper notice has been given in this 
case.  The Board notes, in addition, that a substantial body 
of lay and medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
entitlement to a compensable evaluation for otomycosis of the 
left ear.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the July 2005 SSOC contained the 
new duty-to-assist regulations codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Pertinent legal criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2005.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary. VA's General Counsel 
has held that, the Board should first determine whether the 
revised version of the law or regulation is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991), can be no earlier than the effective 
date of the change.  VAOPGCPREC 3-2000 (2000), published at 
65 Fed. Reg. 33,422 (April 10, 2000).

The criteria of Diagnostic Code 6200 that were in effect 
prior to June 10, 1999, provide that a 10 percent evaluation 
will be assigned for chronic, suppurative otitis media during 
the continuance of the suppurative process.  This is to be 
combined with ratings for loss of hearing.  A 10 percent 
rating is the maximum evaluation assignable under this 
diagnostic code.  Diagnostic Code 6200 (criteria in effect 
prior to June 10, 1999).

The new criteria under Code 6200, in effect beginning June 
10, 1999, provide that chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination), will be 
evaluated as 10 percent disabling during suppuration or with 
aural polyps.  Hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull will be rated separately.  Diagnostic Code 6200 
(criteria in effect beginning June 10, 1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

Under the old and amended regulations, perforation of a 
tympanic membrane warrants a zero percent evaluation.  
38 C.F.R. § 4.87a, Diagnostic Code 6211 (1998); 38 C.F.R. 
§ 4.87, Diagnostic Code 6211 (2005).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the disability under more than one diagnostic code; however, 
the critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2005).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).


III.  Factual background and analysis

At the veteran's separation examination in February 1946, 
fungus of the left ear was shown and otomycosis of the left 
ear was diagnosed.  Based on a review of the service medical 
records, in a March 1946 rating decision, the RO granted 
entitlement to service connection for otomycosis of the left 
ear and assigned a 10 percent evaluation effective from 
February 1946.

In December 1946, the RO reviewed the claim under the revised 
Schedule for Rating Disabilities 1945 and determined that no 
change was in order.  At a VA examination in May 1948, 
otomycosis was not found.  Based on this finding, in a June 
1948 rating decision, the RO assigned a zero percent 
(noncompensable) evaluation effective from August 1948.   

The veteran filed a claim for increase in June 1996.  A VA 
outpatient treatment record in August 1996 shows that the 
veteran reported a four to five year history of ear pain and 
a left perforated ear drum since service.  He denied 
drainage.  The clinical findings were of a left TM anterior 
perforation of 80 % with the malleus visible.  The assessment 
was perforation.  

In a rating decision in November 2001, the RO included 
tympanic membrane perforation with the evaluation of left 
otomycosis.  

The Board notes that the veteran's claim was filed prior to 
June 10, 1999, when the rating criteria for hearing 
impairment and diseases of the ear were revised.  Therefore, 
the veteran is entitled to consideration under the criteria 
in effect both before and beginning June 10, 1999, and a 
decision that reflects the criteria most favorable to him.

The veteran testified in August 1999 and in June 2004 as to 
the symptoms, manifestations and treatment of his otomycosis 
of the left ear.  

VA outpatient treatment records show that the veteran has 
been seen periodically for complaints of left ear pain, 
removal of wax build-up in both ears, and hearing aid 
adjustments.  He has denied surgical repair of the perforated 
tympanic membrane.  Recent treatment records show a dry 
stable perforation in the left ear, no complaints of ear 
pain, and no evidence of cholesteatoma or active ear disease.  
He uses ear drops. 

At a VA Compensation and Pension (C&P) examination in May 
2001, the clinical findings were no abnormality of the 
auricle, a small amount of wax and no active infection seen.  
No active external or middle ear disease or infection was 
found or suspected in the middle or inner ear.  The pertinent 
diagnoses were perforation of the left tympanic membrane and 
history of prior otomycosis.  He was under treatment with 
drops.  

Private medical records show that the veteran is seen 
periodically for follow-up of his ears.  In December 1999 and 
in January 2002, the physician noted a left tympanic membrane 
perforation with some adhesions but no obvious infection, 
cholesteatoma, or other abnormalities.  

The veteran has been granted separate service connection and 
a noncompensable (0 percent) rating for hearing loss and a 10 
percent rating for tinnitus as secondary to left tympanic 
membrane perforation.  The present appeal is limited to the 
issue of entitlement to a compensable rating for service-
connected left otomycosis with tympanic membrane perforation.  
Otomycosis has been rated by analogy to suppurative otitis 
media.  

Symptomatology indicative of a compensable rating under 
either the new or old rating criteria of Diagnostic Codes 
6200 or 6211 has not been shown.  The medical records from 
recent years, including a VA examination, fail to show that 
the veteran's service- connected otomycosis of the left ear 
is currently manifested by a recurrence of the infection, by 
a suppurative process or by any suppuration with aural 
polyps.  Viewing all the evidence and with consideration of 
the old criteria under Diagnostic Code 6200, the Board finds 
that the evidence does not show documentation of suppurative 
process.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  Without 
documented evidence of suppuration, a compensable rating is 
not warranted pursuant to the old criteria.

Likewise, the Board finds that a compensable rating is not 
warranted under the amended criteria because there is no 
evidence documenting either suppuration or aural polyps since 
June 10, 1999.  Therefore, based on the evidence of record, 
the evidence does not show that a compensable rating for 
otomycosis of the left ear before or after June 10, 1999.

Under the old and new regulations, a noncompensable 
evaluation is the only, and therefore the maximum, rating 
available under Diagnostic Code 6211 for a perforation of a 
tympanic membrane.  Consequently, the veteran is not entitled 
to a compensable rating for his perforated tympanic membrane 
of the left ear under this Diagnostic Code.  

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  However, the record reflects that the 
veteran has not required frequent periods of hospitalization 
for this disability.  In addition, the evidence does not show 
that there are any unusual or exceptional manifestations of 
the disability.  In sum, there is no indication in the record 
that the average industrial impairment from the veteran's 
otomycosis of the left ear with perforated tympanic membrane 
would be to a compensable degree.  Therefore, referral of the 
case for extra-schedular consideration is not in order. 

As discussed above, both the old and new regulations for 
evaluating the veteran's otomycosis of the left ear were 
considered by the Board in this case, because of the 
amendments which occurred during the pendency of the 
veteran's claim.  In any future claims and adjudications, the 
RO will apply only the amended rating criteria, and will 
consider evidence developed after the present claim.

In summary, for the reasons and bases discussed above, the 
Board finds that the preponderance of the competent and 
probative evidence of record is against granting a 
compensable evaluation for the veteran's otomycosis of the 
left ear with perforated tympanic membrane.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit-of-the-doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the veteran's claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a compensable rating for otomycosis of the 
left ear is denied.





____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


